WOODLEY, Judge.
The offense is drunk driving; the punishment, 3 days in jail and a fine of $50.
The state’s evidence showed that appellant was stopped by a police officer while driving a pickup truck on a public highway at a very slow rate of speed.
The arresting officer testified that the truck “weaved” in the lane of traffic; that appellant staggered and almost fell down after he got out of the pickup truck; that his speech was slurred and he had a smell of alcoholic beverage on his breath. Based upon his observation of appellant and his experience, the officer expressed the opinion that appellant was intoxicated.
A sample of appellant’s urine was taken with his consent and tested. The chemist testified that it contained point forty-four hundredths per cent by weight alcohol and that a person having such amount of alcohol in his urine would have lost the normal use of his mental and physical faculties.
Appellant admitted having consumed three beers but denied that he or his companion were intoxicated. His companion admitted having paid a fine for being drunk on the occasion, but denied that either he or his companion were intoxicated.
The jury resolved the fact issue against appellant and the evidence is sufficient to sustain the conviction.
No brief'has been filed in appellant’s behalf and there are no formal bills of exception.
The informal bills reserved in the statement of facts have been considered and they present no reversible error.
The judgment is affirmed.